Per Curiam.
The commissioner awarded for temporary disability, but refused to award for permanent disability. On appeal to the *179Common Pleas, that court, acting under the amendment of 1921 to paragraph 19 of the act (see Pamph. L. 1921, at pp. 734, 735), considered the evidence taken before the commissioner, reweighed it, concluded that permanent disability had been shown, and made award accordingly. The matter is now before us on certiorari.
Two points are made — the first is that the Pleas had no jurisdiction to reverse the findings of fact of the commissioner, based on the same evidence. But we think it was the very object of the amendment of 1921 to give the Pleas jurisdiction to review the findings of fact on a written transcript of the testimony, and determine the merits of the controversy. Jayson v. Pennsylvania Railroad Co., 3 N. J. Adv. R. 199; Charlock v. Kellogg Co., 4 N. J. Mis. R. 260.
The other point is that, assuming the jurisdiction of the pleas to reverse the finding of fact, there was no evidence to support such reversal. It is doubtless true that the petitioner was suffering from venereal disease and its resultants, but on the evidence the court below was entitled to find that the disease was more or less dormant until wakened by the accident; which in such case may be said to have caused the injury in a legal sense. Atchison v. Colgate & Co., 3 N. J. Mis. R. 451; Lundy v. George Brown & Co., 93 N. J. L. 107, 110; Winter v. Atkinson Frizzells Co., 88 Id. 401; Voorhees v. Smith Schoonmaker Co., 86 Id. 501.
The judgment of the Common Pleas will be affirmed.